UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6428



LEWIS ISAIAH MITCHELL,

                                             Petitioner - Appellant,

          versus


VIRGINIA PAROLE BOARD,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-173)


Submitted:   July 14, 2004                 Decided:   August 17, 2004


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis Isaiah Mitchell, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lewis    Isaiah    Mitchell     seeks   to   appeal   the   district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).        An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and conclude that Mitchell has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately   presented      in   the

materials     before     the    court   and     argument   would    not    aid   the

decisional process.



                                                                          DISMISSED




                                        - 2 -